Citation Nr: 0509761	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  03-12 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling. 

2.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 decision by the RO in Togus, Maine 
which denied an increase in a 30 percent rating for service-
connected PTSD, and which denied a TDIU rating.  The veteran 
resides within the jurisdiction of the RO in Providence, 
Rhode Island

The veteran's motion to advance his case on the Board's 
docket was granted in March 2005.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to various symptoms.

2.  The veteran's service-connected disabilities are PTSD 
(rated 30 percent), a gunshot wound of the left thigh with 
retained foreign body (rated 10 percent), tinnitus (rated 10 
percent), residuals of a laceration wound of the nose (rated 
10 percent), bilateral hearing loss (rated 10 percent), a 
residual scar from a gunshot wound of the right lower leg 
(rated noncompensable), and a residual scar from a gunshot 
wound of the right thigh (rated noncompensable).  

3.  The veteran has occupational experience as a stick 
selector and retired in 1986.  He is a high school graduate.

3.  His combined disability evaluation is 50 percent; and 
this does not meet the percentage requirements for 
consideration of a TDIU rating on a schedular basis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2004).

2.  The criteria for a TDIU rating are not met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the appellant of the information and evidence needed 
to substantiate his claim.  The appellant was provided with a 
copy of the RO decision noted above, a March 2003 statement 
of the case, and a supplemental statement of the case dated 
in July 2004.  He was furnished with VCAA letters dated in 
December 2001 and June 2002.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claim.  By way of these documents, the appellant was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  He was also informed of what evidence the VA 
would obtain.  He has undergone two VA examinations.  All 
available records have been obtained and associated with the 
claims folder. 

The Board notes that the veteran was not specifically 
informed to furnish copies of any pertinent evidence in his 
possession pertinent to his claims not previously submitted 
as required by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).


Factual Background

The veteran served on active duty from March 1943 to November 
1945, during which he engaged in combat with the enemy.  
Among his decorations is the Purple Heart Medal.  

The veteran's service-connected disabilities are PTSD (30 
percent), a gunshot wound of the left thigh with retained 
foreign body (rated 10 percent), tinnitus (rated 10 percent), 
residuals of a laceration wound of the nose (rated 10 
percent), bilateral hearing loss (rated 10 percent), a 
residual scar from a gunshot wound of the right lower leg 
(rated noncompensable), and a residual scar from a gunshot 
wound of the right thigh (rated noncompensable).  His 
combined disability evaluation is 50 percent.

At a July 1998 VA examination, the examiner diagnosed PTSD, 
and indicated a global assessment of functioning (GAF) of 51, 
both currently and in the past year.

In an August 1998 rating decision, the RO established service 
connection for PTSD, with a 30 percent rating.  This rating 
has remained in effect until the present.

In November 2001, the RO received the veteran's claims for an 
increased rating for PTSD and for a TDIU rating.

In November 2001, the RO received the veteran's Application 
for Increased Compensation Based on Unemployability.  He 
reported that he worked as a stock selector from 1950 to 
1986, when he retired.  He stated that he last worked in 
1986.  In the box entitled "What service-connected 
disability prevents you from securing or following any 
substantially gainful occupation", he wrote, "Retired".  
In the box entitled "time lost from illness", he wrote 
"N/A".  He reported that he did not leave his last job 
because of his disability, and that he had not tried to 
obtain employment since he became too disabled to work.  He 
related that he had completed high school, and had received 
no other education or training.

By a statement dated in December 2001, the veteran said that 
his symptoms had increased.  He reported nightmares almost 
every night.  He said that in the past eight months he had 
fallen out of bed three times during a dream.  He also 
complained of increased depression.

VA outpatient treatment records dated from 2001 to 2002 
reflect ongoing treatment, including medication, for PTSD, as 
well as various other conditions, including diabetes mellitus 
and coronary artery disease, with pacemaker placement in 
November 2001.  Many of the records indicate that his PTSD 
was under good control, and his GAF was generally in the 65 
to 70 range.  His affect was generally euthymic, he was fully 
oriented, and attention, concentration, insight and judgment 
were intact.  An October 2001 treatment record reflects that 
he reported that he worked in the stock room of a valve 
company for 37 years, and that both he and his wife had 
friends.  He had been married for 51 years and had five 
children and three grandchildren.  He reportedly had little 
contact with his oldest son, a Vietnam veteran with PTSD.

At a May 2002 VA psychiatric examination, the examiner noted 
that the veteran's claims file and medical records had been 
reviewed.  The veteran reported that he was being seen at the 
PTSD clinic every three to six months.  He took Trazodone in 
the evening to help him sleep.  He reported that he had a 
pacemaker since November 2001, and had diabetes, glaucoma, 
joint pain in the left leg, and tachycardia.  He denied post-
service hospitalization for PTSD.  The veteran was married 
and lived with his wife; he denied marital problems.  He had 
five living children, and one of his sons lived with him.  He 
said he and his wife had a close relationship with all of 
their children.  He said he regularly saw his three 
grandchildren.  The examiner noted that the veteran had been 
retired since the age of 62.

On mental status examination, he was alert and oriented in 
all three spheres.  His speech was normal in tone, range and 
volume.  The veteran was calm, but became a little teary-eyed 
when talking about how he could have been killed instead of 
"just wounded".  He denied any audio/visual hallucinations 
or delusions.  His mood was pleasant and his affect was 
appropriate.  There were no abnormalities of thought process 
or content.  There was some inconsistency in his remembering 
dates of his   increase in nightmares.  His insight and 
judgment were intact.  He denied suicidal ideations.  He said 
that he has a fair appetite due to his activity level related 
to his age.  He scored 28/30 answers correct on the CCSE 
mental status examination.  He appeared to have difficulty 
repeating more than three numbers backwards.  He said his 
energy level had increased since his pacemaker was put in.  
He continued to drive.  He reported that in November 2001, 
his nightmares increased to three or four times per week, but 
he also reported that his nightmares and sleep pattern had 
improved since he had been taking Trazodone.  He said he 
slept about seven hours per night, which he attributed to the 
medication.  He still had combat-related dreams two to three 
nights per week.  He reported difficulty watching war movies 
because they triggered combat memories.  

The examiner noted that the veteran reported that recurrent, 
intrusive, distressing memories and nightmares two to three 
times per week.  He reported significant distress from his 
traumatic triggers and avoidance of environmental 
stimuli/triggers, reported difficulty concentrating and 
exaggerated startle response.  However, he reported no social 
isolation, no difficulty experiencing loving emotions, no 
feelings of detachment or being estranged from others.  He 
also reported no dissociated experiences when under stress 
and no difficulty staying asleep now that he was taking 
Trazodone.  He reported less irritability, no outbursts of 
anger, and an increase in energy since his pacemaker 
insertion.  The diagnosis was PTSD, and the GAF was 65.  The 
examiner noted that although the veteran reported that 
increased combat-related memories, his PTSD did not appear to 
impact on his interpersonal relationships or his daily 
functioning.

VA outpatient treatment records dated in 2003 reflect ongoing 
treatment for PTSD.
An April 2003 VA general mental health note reflects that the 
veteran reported increased PTSD symptoms with the current 
military conflict.  He said he watched the news a lot and 
this was making his symptoms worse.  He reported recurrent, 
intrusive, distressing memories, nightmares three to four 
times per night, flashbacks, significant distress from 
traumatic triggers, and some avoidance of environmental 
stimuli/triggers, difficulty falling asleep without 
medication, and difficulty concentrating.  He reported no 
social isolation, no difficulty experiencing loving emotions, 
did not feel detached and estranged from others, had no 
dissociative episodes when under stress, had less 
irritability and outbursts of anger, and no hypervigilance.  

On mental status examination, he was alert and oriented to 
person, place, time, and circumstance, his speech was normal 
in rate, volume, tone, and prosody, his mood was good, his 
affect was euthymic, and he had adequate range with no 
lability.  He had linear, relevant, and goal-directed thought 
processes.  There was no suicidal or homicidal ideation, no 
audiovisual hallucinations or evidence of a formal thought 
disorder, he had no ruminations or obsessional ideation, his 
memory was grossly intact, insight and judgment were intact, 
and he was future-oriented.  The assessment was that the 
veteran had a history of PTSD with chronic symptoms worse 
recently with increased irritability and increased 
nightmares.  There was no evidence of cognitive impairment.  
The examiner opined that the veteran could not work with the 
degree of his PTSD symptoms.  The diagnosis was chronic PTSD, 
and the GAF was 50.  This examiner indicated similar findings 
in May 2003, September 2003, and November 2003.

By a letter dated in April 2004, the veteran reported that he 
had been sick for the past several weeks.  He said he had 
congestive heart failure, pleural effusion, and pericardial 
effusion.

At a May 2004 VA examination, the examiner noted that he had 
reviewed the veteran's medical records and claims file.  He 
noted that in almost all of the recent VA outpatient 
treatment records relating to PTSD, the veteran was described 
as euthymic and affectively stable.  The veteran currently 
lived with his wife and one of his sons, who helped with the 
chores.  The veteran was generally able to sleep for nine 
hours per night.  He spent the day reading the newspapers and 
helping out around the house to the best of his abilities.  
He was able to cook, clean, shop, and drive.  He managed his 
bills with the assistance of his wife and son.  On mental 
status examination, the examiner noted that the veteran drove 
himself to the examination.  He was dressed casually, and 
grooming and hygiene were both good.  He was alert and 
oriented in four spheres.  Speech was within normal limits 
for rate, rhythm and content and there were no errors of 
articulation.  The veteran reported that his mood was not too 
good, and his affect was congruent and reactive.  His overall 
presentation was quite animated and affable.  He denied 
hallucinations and none were noted.  There was no evidence of 
a formal thought disorder and his judgment seemed good, as 
did his insight.  He denied suicidal ideation.  On the mini 
mental status examination, he exhibited mild difficulty in 
the areas of recall and concentration.

The veteran reported that he was having nightmares four or 
five times per night.  When asked how he knew he was having 
nightmares, he reported that he knew because his wife told 
him that she observed him thrashing around and swinging his 
arms.  He said he never actually remembered his nightmares.  
He reported ongoing recurrent memories with specific 
triggers, but the only trigger he could think of was news 
media reports of military action.  He reported active efforts 
to avoid thoughts of military service, as well as efforts to 
avoid things that might remind him of military service.  He 
reported an overall decrease of interest in activities.  He 
said his sleep was improved with use of Trazodone.  He denied 
difficulties with irritability or hypervigilance.  He 
reported an increased startle reflex, and difficulties in 
concentration, although no appreciable difficulties with 
concentration were observed during the interview or during 
the mini mental status examination, especially given the 
veteran's age of 80.  

The diagnostic impression was that the veteran's PTSD was at 
a level of severity compatible with that found in his last 
examination in May 2002.  His impairment in social and 
occupational functioning was also at a comparable level, 
i.e., there was no significant impairment in social or 
occupational functioning.  The diagnosis was PTSD, moderate, 
chronic.  The GAF was 65.

Analysis

Increased Rating for PTSD 

The veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate diagnostic codes identify the 
various disabilities.

PTSD is rated 30 percent disabling when it results in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when the disorder causes 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once per week; difficulty in 
understanding complex commands; impairment of short and long-
term memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent rating is assigned when the condition produces 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when the condition results 
in total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Code 9411 (2004).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In evaluating the evidence, the Board has noted the various 
GAF scores which clinicians have assigned.  The GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995). 

For example, a GAF score of 41 to 50 is meant to reflect an 
examiner's assessment of serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job). 

A 51 to 60 GAF score indicates the examiner's assessment of 
moderate symptoms (e.g., a flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  

A GAF score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF score of 71 to 80 
indicates that if symptoms are present, they are transient 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in school 
work).

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126 (West 2004); VAOPGCPREC 10-95.

According to information on file, for about 36 years after 
service, until 1986, the veteran worked for the same company 
in a warehouse as a stock selector.  He states that he left 
that job when he retired at age 62, and did not report 
missing any work due to PTSD.  He has not worked or tried to 
obtain employment since he retired.  Socially, he has been 
married to the same woman for over 50 years, and currently 
lives with his wife and one of his five children.  He has 
friends and reportedly has a close relationship with his wife 
and most of his children and grandchildren.  Beginning in the 
mid-1990s he sought mental health counseling through a VA 
Medical Center and was diagnosed as having PTSD related to 
his World War II stressors.  

VA outpatient treatment records dated from 2001 to 2002, as 
well as the VA examinations in May 2002 and May 2004, 
primarily reflect that the veteran's PTSD is stable and well-
controlled.  The veteran was usually described as euthymic, 
and the GAF scores were typically from 65 to 70.  In 
contrast, VA outpatient treatment records dated in 2003 
described similar clinical findings as shown on the VA 
examinations, but the examiner nonetheless indicated a GAF of 
50 and opined that the veteran could not work due to PTSD 
symptoms.  The Board finds that this treating VA doctor's GAF 
score and opinion regarding the veteran's ability to work is 
not consistent with the description of the veteran's symptoms 
as noted in the same outpatient treatment records.  Moreover, 
the VA examiner at the 2004 VA examination found that the 
veteran's symptoms from PTSD were of a level of severity 
comparable to that of his last VA examination in May 2002, 
and opined that the veteran has no significant impairment in 
social or occupational functioning.  At the most recent VA 
examination in 2004, the veteran complained of nightmares 
(which did not wake him and which he did not recall), 
recurrent memories of combat, an overall decrease of interest 
in activities, and reported an increased startle reflex, and 
difficulties in concentration, although no appreciable 
difficulties with concentration were observed during the 
interview.  

As noted above, clinicians' GAF scores and narrative 
descriptions of the severity of PTSD are not controlling as 
to the percentage rating to be assigned for the disorder, 
although such information is to be considered.  After 
reviewing the VA outpatient treatment records and the reports 
of VA examinations, the Board finds that the assessment of 
the 2004 VA examiner seems more in keeping with the overall 
evidence of record, including the clinical findings of the 
outpatient treatment provider.

The Board finds the objective evidence of record does not 
show PTSD symptoms of such a magnitude to produce 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as those outlined in 
the criteria for a 50 percent rating under Diagnostic Code 
9411.  

The preponderance of the evidence is against the veteran's 
claim for an increased rating for PTSD.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

TDIU Rating 

A rating of total disability based on individual 
unemployability (TDIU rating) may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a) (2004).  Where these percentage 
requirements are not met, entitlement to the benefits on an 
extraschedular basis may be considered when the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the veteran's background including 
his employment and educational history.  38 C.F.R. §§ 
3.321(b), 4.16(b) (2004).  The Board does not have the 
authority to assign an extraschedular TDIU rating in the 
first instance, although appropriate cases must be referred 
to the Director of the VA Compensation and Pension Service 
for such extraschedular consideration.  Bowling v. Principi, 
15 Vet. App. 1 (2001).

The veteran's service-connected disabilities include PTSD (30 
percent), a gunshot wound of the left thigh with retained 
foreign body (rated 10 percent), tinnitus (rated 10 percent), 
residuals of a laceration wound of the nose (rated 10 
percent), bilateral hearing loss (rated 10 percent), a 
residual scar from a gunshot wound of the right lower leg 
(rated noncompensable), and a residual scar from a gunshot 
wound of the right thigh (rated noncompensable).  His 
combined disability evaluation, pursuant to 38 C.F.R. § 4.25, 
is 50 percent.  This does not meet the percentage 
requirements of 38 C.F.R. § 4.16(a) for consideration of a 
TDIU rating on a schedular basis.  Although the Board may not 
grant a TDIU rating on an extraschedular basis, it has 
considered whether the case should be referred to the 
Director of the VA Compensation and Pension Service for such 
extraschedular consideration under 38 C.F.R. § 4.16(b) 
(2004).  Bowling, supra.

The veteran reported that he last worked full time in 1986 at 
a warehouse and has a high school education.  He held this 
job for 36 years, when he retired.  He said he did not miss 
work due to PTSD, and essentially stated that being retired 
prevented him from working.  Although one VA doctor opined 
that the veteran could not work due to PTSD, other doctors 
have opined that PTSD does not result in significant 
occupational functioning, and the Board finds that the 
evidence as a whole does not reflect that PTSD prevents him 
from working.

The record reflects that the veteran does have problems with 
PTSD.  However the medical evidence does not show that his 
service-connected PTSD or other service-connected 
disabilities render him unemployable when viewed in 
conjunction with his work history and education.  Thus, the 
objective evidence of record does not support his contentions 
that he is unable to work due to his service-connected 
disabilities.

The facts and circumstances do not indicate that the service-
connected conditions preclude the veteran from securing or 
following a substantially gainful occupation. Thus the Board 
will not refer the case to the Director of the VA 
Compensation and Pension Service for consideration of a TDIU 
rating on an extraschedular basis under 38 C.F.R. § 4.16(b) 
(2004).

As the preponderance of the evidence is against the claim for 
a TDIU rating, the benefit-of-the-doubt rule is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert, supra.


ORDER

An increased rating for PTSD is denied.

A TDIU rating is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


